On January 10, 2002, the defendant was sentenced to twenty (20) years in the Montana State Prison for the offense of Assault with a Weapon, a felony.
On March 7, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Craig Buehler. The state was not represented.
*9DATED this 28th day of March, 2003.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentence shall be reduced from twenty (20) years in the Montana State Prison to ten (10) years in the Montana State Prison, with the same conditions of parole as those set forth in the court's judgement. In addition to those conditions, the defendant should make every effort to enroll in and complete the anger management program at the Montana State Prison. The defendant would be required to continue that program while on parole, if recommended by his anger management counselor or parole officer. If the defendant does not complete the anger management program prior to leaving the Montana State Prison, he should be required to complete the same within 6 months of his release.
The reasons for the modification are that the sentence imposed is somewhat excessive, particularly considering that it is the defendant’s first felony conviction. Furthermore, the Division was advised by the sentencing judge that a decrease in the sentence imposed should be seriously considered. However given the seriousness of the offense, and its impacts on the victim, a period of imprisonment of ten (10) years is appropriate.
Done in open Court this 7th day of March, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Member, Hon. Gary L. Day.